Citation Nr: 0501068	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from September 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Cleveland, Ohio Regional Office (RO).

The Board notes that veteran had filed a notice of 
disagreement with the November 2002 rating decision which had 
also denied service connection for a psychiatric disorder 
other than PTSD and for a skin disorder as a result of 
exposure to Agent Orange.  In his substantive appeal (Form 9) 
which was received in July 2003, the veteran indicated that 
the only issue he was perfecting on appeal was that of 
service connection for PTSD.  Accordingly, because no appeal 
remains active as to those claims, the Board will not address 
the issues of service connection for a psychiatric disorder 
other than PTSD and for a skin disorder as a result of 
exposure to Agent Orange.   

The record indicates that in his July 2003 substantive appeal 
(VA Form 9), the veteran requested a video-conference hearing 
before a Veteran's Law Judge.  The veteran failed to report 
for the hearing which was set for a date in October 2004.
Because the appellant has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2004).

VA outpatient treatment reports submitted by the veteran 
indicate that he was seeking counseling for PTSD.  In a July 
2002 treatment report, a preliminary diagnosis of PTSD was 
made.

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  38 
C.F.R. § 3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

There is no evidence in the claims folder that the veteran 
participated in combat.  The veteran, however, has provided 
stressor statements that have not been attempted to be 
verified.

The veteran's DD -214 indicates his official duty as a 
coronet/trumpet player.  The veteran reports that he was sent 
out to the front line for various details.  This included 
funeral details.  He reported that one night he stayed at a 
firebase because there were no helicopters and that the 
firebase had been overrun the night before.  He underwent 
experiences of nearly being hit by rockets and of mortar 
rounds being fired near him.  One mortar round knocked him 
out of bed and another half missed his bunker by just 20 
feet.  He also recalled an incident where he was almost 
involved in a mid-air collision while riding in a helicopter 
when the engine failed.  He indicated that many of these 
experiences took place while he was stationed at Chu Lai in 
the middle of 1971.

The Board finds that additional verification of the 
circumstances and conditions of the appellant's service while 
stationed in Vietnam is necessary prior to the disposition of 
this appeal.

Although the Board has not formed an impression as to the 
merits of the appeal, it observes that the veteran was 
assigned, on the dates indicated, as a bandsman for three 
separate combat commands during his Vietnam tour from August 
1970 to August 1971:

September 8, 1970: 	Headquarters and Headquarters Company and 
Band, 
Division Support Command, 
25th Infantry Division

December 10, 1970:		Headquarters and Headquarters 
Company and Band
		Support Command
		1st Cavalry Division



April 17, 1971:		23rd Replacement Detachment
		23rd Infantry Division, enroute to 
		Headquarters and Headquarters Company and 
Band
		23rd Infantry Division

It has been held that the duty to assist is not a unilateral 
obligation on VA - while VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).   Further, under statutory law, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). 

The veteran is therefore advised that this remand is for the 
primary purpose of conducting further research toward 
corroboration of his claimed stressors.  However, it is his 
predicate responsibility to provide sufficient information to 
enable VA to conduct further research into his claimed 
stressors, as is directed below.  

Accordingly, this matter is remanded for the following 
actions:

1. The AMC should offer the veteran a 
final opportunity to present a 
comprehensive statement containing as 
much detail as possible regarding any 
claimed stressor which he alleges he was 
exposed to during service.  The veteran 
must provide specific details of the 
claimed stressors, such as times, places, 
circumstances, frequency of the 
experiences, and the names and units of 
assignment of other participants and/or 
witnesses, to include statements from 
people he may have served with that could 
verify the claimed stressors.  The 
veteran should be requested to identify 
any other sources, military or non- 
military, that may have information 
concerning the stressors alleged.
		In particular, the veteran should provide 
information, of
		as much specificity as he is able, regarding the 
stressors, 
		identifying the units to which he was assigned and 
the
		dates of the claimed stressors.

2. After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the AMC should review the file 
and prepare a summary of all claimed 
stressors.  If the veteran provides an 
account of claimed stressors sufficient 
for appropriate research, this summary, a 
copy of the appellant's DD 214 and all 
pertinent service personnel documents 
should be sent to: United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to attempt to 
verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein. This development 
must be undertaken even if the veteran 
fails to provide any additional 
information concerning his claimed 
stressors. The AMC must follow up on all 
logical development suggested by 
USASCRUR.

3. Following the receipt of a response 
from USASCRUR and the completion of any 
additional development suggested by that 
office, the AMC should make a specific 
determination as to whether the veteran 
was involved in combat. The AMC must 
prepare a report detailing the nature of 
any stressor(s) which it has determined 
to have been established by the record. 
If the AMC determines that the appellant 
was not involved in combat and no 
stressor has been verified, the AMC 
should so state.

4.  If and only if, adequate 
corroboration of combat status or 
stressors is obtained, the AMC should 
determine whether another VA psychiatric 
examination is necessary.  If so, 
information concerning the verified 
stressors and/or combat status must be 
provided to the examiner for review, 
along with the veteran's claim file. Any 
other necessary development, such as the 
securing of current treatment records, 
should also be undertaken. If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors established by 
the record and found sufficient to 
produce post-traumatic stress disorder.  
A complete rationale for all opinions 
should be provided. Any report prepared 
should be typed.

5. After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




